Judgment, Supreme Court, Bronx County (A. Mercorella, J.), entered March 22, 1983 on a jury verdict, as reduced pursuant to posttrial decision and stipulation, is modified, on the law and the facts, to the extent that the awards to plaintiff Mark Thornton of $500,000 for pain and suffering and of $350,000 for impairment of earning ability are stricken and a new trial ordered as to the amounts to be awarded to plaintiff for pain and suffering and impairment of earning ability, unless within 20 days after service of a copy of the order determining this appeal said plaintiff files in the trial court and serves upon defendants-appellants a stipulation consenting to reduce the item of the verdict for pain and suffering to $400,000 and the item of the verdict for impairment of earning ability to $50,000, in which event, the judgment, as thus modified to reflect a reduced verdict in said plaintiff’s favor in the total sum of $484,480, and in favor of plaintiff Dorothy Thornton reflecting a reduced verdict in her favor of $40,550, is affirmed; and the judgment is otherwise affirmed, without costs. 1 The sums awarded for pain and suffering and impairment of earning ability are excessive to the extent indicated. Concur — Murphy, P. J., Carro, Silverman, Bloom and Fein, JJ.